Title: To James Madison from Thomas Truxtun, 17 March 1808
From: Truxtun, Thomas
To: Madison, James



Sir
Philadelphia 17th. March 1808.

The enclosed written in honesty & truth, I forward open under this cover for my friend Captain Tingey.  I know too much of what is going on to be Silent.  I directed Tingey to Shew it to you, but as delay would be occasioned by his first receiving it, I enclose it to You at once, confidentially, and ask the favour of your putting a wafer in it, and causeing it to be dropt in the post office when you have read it.  It is not intended for the perusal of any other Gentlemen, at least none but such as are in Your Confidence and Interest.  I have the honor to be Sir Respectfully Your Obt huml. sert

Thomas Truxtun



   marked private

